COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 PHILIP J. LEONARD, M.D.,                          §               No. 08-20-00231-CV

                                  Appellant,       §                  Appeal from the

 v.                                                §            98th Judicial District Court

 TEXAS MEDICAL BOARD,                              §              of Travis County, Texas

                                  Appellee.        §            (TC# D-1-GN-18-004874)


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF OCTOBER, 2022.


                                               YVONNE T. RODRIGUEZ, Chief Justice


Before Rodriguez, C.J., Palafox, and Alley, JJ.